DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the arm portion extends through a seal to engage the drive” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
	
	Claim Objections

Claim 10 is objected to because the element “a seal” (claim 10, line 2) is only inferentially recited.  The claim does not positively set forth the element as the element of the claimed combination.  Appropriate correction is required.

REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach an Apparatus for wetting a roller of a printing system comprising an applicator unit, upper and lower walls extending from the liquid agent chamber to define a slit for conveying liquid agent, the slit having a width along a lateral direction; wherein the upper wall extends beyond a lip of the lower wall and terminates at a laterally extending transfer lip to transfer liquid agent conveyed thereto to a roller, a flow restrictor received in the slit to prevent flow of liquid agent to a restricted portion of the slit and an adjacent unrestricted portion of the slit; wherein there is a clearance between the flow restrictor and the slit which permits liquid agent to flow along the restricted portion at a reduced velocity relative a flow of liquid agent through the unrestricted portion, such that liquid agent flowing along the restricted portion is discharged from the lip of the lower wall.  

  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokimasa et al., tafel, Davis and England et al. disclose art in an apparatus and method  for wetting a roller of a printing system having an applicator unit, a flow restrictor to restrict a flow of ink or liquid agent at a reduced velocity or to prevent flow to a restricted portion of the slit.

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853